


Exhibit 10.1
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), dated as of
October 1, 2014 (the “Effective Date”), is entered into by and among SOUTH
HAMPTON RESOURCES, INC., a Texas corporation (“Assignor”), TEXAS OIL & CHEMICAL
II, INC., a Texas corporation (“Assignee”), and BANK OF AMERICA, N.A., a
national banking association (“Lender”).
 
A. Assignor, as borrower, and Lender are party to that certain Credit Agreement
dated as of May 25, 2006 (as amended prior to the date hereof, the “Credit
Agreement”).
 
B. Assignee desires to purchase and assume from Assignor all of Assignor’s
rights and the Obligation as “Borrower” under, and as defined in, the Credit
Agreement and the other Loan Documents (as defined therein), and Lender consents
and agrees to the transactions contemplated by this Assignment.
 
C. In connection with the foregoing, Assignor desires to assign the Assigned
Obligations (as defined below) to the Assignee, the Assignee desires to receive
the Assigned Obligations from Assignor.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
are hereby acknowledged, the parties hereto agree as follows:
 
Section 1.                      Definitions.  Capitalized terms used but not
defined in this Assignment shall have the meanings given them in the Credit
Agreement.  As used in this Assignment:
 
“Assigned Obligations” means all rights, titles, interests, liens, security
interests, privileges, claims, demands and equities assigned in Section 2.
 
“Credit Documents” shall mean the Notes, the Credit Agreement, and all other
Loan Documents.
 
“Notes” shall have the meaning given to such term in Section 2.
 
Section 2.                      Assignment.  For the agreed consideration
specified in Section 3 of this Assignment, upon the occurrence of the Effective
Date, Assignor GRANTS, BARGAINS, SELLS, ASSIGNS, TRANSFERS AND CONVEYS, without
recourse, warranty, or representation, whether express or implied, statutory or
otherwise by Assignor, a 100.00% interest in and to the following:
 
(a) the Revolving Note dated as of October 17, 2008, executed by Assignor and
made payable to Lender in the original principal amount of $25,000,000 (as
modified, replaced, restated or substituted, the “Revolving Note”);
 
(b) Term Note dated as of September 19, 2007, executed by Assignor and made
payable to Lender in the original principal amount of $10,000,000 (the “Term
Note”);
 
(c) Term Note dated as of November 26, 2008, executed by Assignor and made
payable to Lender in the original principal amount of $4,000,000 (the “Second
Term Note”);
 
(d) Term Note dated as of July 10, 2014, executed by Assignor and made payable
to Lender in the original principal amount face amount of $25,000,000.00 (the
“Third Term Note” and together with the Revolving Note, the Term Note, and the
Second Term Note, the “Notes”);
 
(e) the Credit Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
(f) all of Assignor’s obligations, rights, titles, interests, liens, security
interests, privileges, claims, demands and equities existing and to be existing
in connection with or as security for the payment and performance of the Notes,
the Credit Agreement, the Security Documents and the other Credit Documents, and
the indebtedness, obligations and liabilities evidenced thereby, including,
without limitation, all such rights, titles, interests, liens, security
interests, and privileges thereto, subject to such other releases as may have
been executed prior to the date hereof; but expressly reserving to Assignor all
rights and benefits accruing to it in connection with any indemnity and
reimbursement obligations owed by Assignor under the Credit Documents.
 
TO HAVE AND TO HOLD the Assigned Obligations unto the Assignee, for the benefit
of their successors and assigns, forever.
 
Section 3.                      Outstanding Amount.  The current principal
balance of all obligations of Borrower to Assignor under the Notes and the other
Loan Documents (such amounts being collectively referred to as the “Outstanding
Amount”) is as follows:
 
(a) Revolving Principal
Debt:                                                                                     $3,489,487.63


(b) Term Principal
Debt:                                                                                              $5,700,000.00


(i) Term Loan Principal
Debt                                                      $1,700,000.00


(ii) Second Term Loan Principal
Debt:                                      $4,000,000.00


(iii) Third Term Loan Principal
Debt:                                                      $0.00


Section 4.                      Guaranty.   Assignor hereby absolutely and
unconditionally guarantees, as primary obligor and as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and all times thereafter, any and all existing and future
indebtedness and liabilities of every kind, nature, and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Assignor to Lender arising under the Credit Documents,
including, the Obligation as defined in the Credit Agreement; provided, however,
the liability of guarantor individually with respect to this guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law.  The Lender’s books and records showing the amount of the
obligations under the Credit Documents shall be admissible in evidence in any
action or proceeding, and shall be binding upon Assignor, and conclusive for the
purpose of establishing the amount of the obligations secured under this
guaranty.  This guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the obligations or any instrument or
genuineness, validity, regularity or enforceability of the obligations or any
instrument or agreement evidencing any obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefore, or by any fact or circumstance relating to the obligations secured
thereunder which might otherwise constitute a defense to the obligations of
Assignor under this guaranty, and Assignor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.


 
2

--------------------------------------------------------------------------------

 






Section 5.                      Representation and Warranties.
 
(a) Representations and Warranties of Assignor.  Assignor hereby represents and
warrants to the Assignee that, prior to the consummation of the transactions
contemplated by this Assignment, Assignor is the legal and beneficial owners of
the Assigned Obligations and it has full power and authority, and has taken all
action necessary, to executed and deliver this Assignment.
 
(b) Representations and Warranties of Assignee.  Assignee represents and
warrants to Assignor as follows:
 
(i) Organization.  Assignee has full power, legal capacity and authority to
execute and deliver and perform its obligations under this Assignment.
 
(ii) Binding Obligations.  This Assignment constitutes valid and binding
obligations of Assignee, enforceable against Assignee in accordance with its
terms, except insofar as enforcement of such terms may be limited by any
bankruptcy, insolvency, reorganization, fraudulent conveyance, receivership or
other similar laws or judicial decisions of general application relating to or
affecting the enforcement of creditors’ rights, and by general equitable
principles (whether considered in a proceeding at law or in equity).
 
(iii) Independent Information.  Assignee has made its own investigation and
credit determination, without reliance upon Assignor, including any
representation or warranty as to the existence, validity and priority of liens
granted under, or enforceability of, the Credit Documents, or with respect to
Assignor and the transactions contemplated by this Assignment.
 
(c) Representations and Warranties of Assignor.
 
(i) Organization.  Assignor has full power, legal capacity and authority to
execute and deliver and perform its obligations under this Assignment.
 
(ii) Binding Obligations.  This Assignment constitutes a valid and binding
obligation of Assignor, enforceable against Assignor in accordance with its
terms, except insofar as enforcement of such terms may be limited by any
bankruptcy, insolvency, reorganization, fraudulent conveyance, receivership or
other similar laws or judicial decisions of general application relating to or
affecting the enforcement of creditors’ rights, and by general equitable
principles (whether considered in a proceeding at law or in equity).
 
Section 6.                      Further Assurances.  Assignor and Assignee will
promptly, upon reasonable request and at the sole expense of Assignee, execute
and deliver all such other documents, assignments, or instruments and take such
other actions as may be reasonably necessary to fully effectuate the intent and
provisions of this Assignment.
 
Section 7.                      Release by Assignor.  To induce Lender to
consent to this Assignment and the transactions contemplated hereby, Assignor
hereby (a) represents and warrants that as of the date of this Assignment there
are no claims or offsets against or defenses or counterclaims to its obligations
under the Credit Documents, and waives any and all such claims, offsets,
defenses, or counterclaims, whether known or unknown, arising prior to Effective
Date, (b) as of the Effective Date, releases and forever discharges the Released
Persons (as defined below) from any and all Released Claims (as defined below),
and (c) as of the Effective Date, covenants not to assert (and not to assist or
enable any other Person to assert) any Released Claim against any Released
Person. Assignor acknowledges and agree that such release is a general release
of any and all Released
 
 
3

--------------------------------------------------------------------------------

 
 
Claims and that it constitutes a full and complete satisfaction for all or any
alleged injuries or damages arising out of or in connection with the Released
Claims, all of which are herein compromised and settled.
 
“Released Claims” means (a) any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, controversies, liabilities,
obligations, damages and expenses of any and every character (whether known or
unknown, liquidated or unliquidated, absolute or contingent, acknowledged or
disputed, direct or indirect), at law or in equity, of whatsoever kind or nature
(including claims of usury), for or because of any matter or things done,
omitted or suffered to be done by any of the Released Persons prior to and
including the date hereof that in any way directly or indirectly arise out of or
in any way are connected to any of the Credit Documents or any default or event
of default thereunder, and (b) any action, event, occurrence, or omission
otherwise related to the rights, duties, obligations and relationships among
Assignor, Lender or any Company as the same relate to the Credit
Documents.  “Released Persons” means Lender together with its employees, agents,
attorneys, officers, shareholders, and directors, and their respective
successors and assigns.
 
Section 8.                      Miscellaneous.
 
(a) Entire Agreement.  THIS ASSIGNMENT, TOGETHER WITH THE CREDIT DOCUMENTS
REFERENCED HEREIN, EMBODY THE ENTIRE AGREEMENT AMONG ASSIGNOR, ASSIGNEE AND
LENDER AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS OR
WARRANTIES, WHETHER ORAL OR WRITTEN, IF ANY, RELATING TO THE SUBJECT MATTER
HEREOF, AND MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED JOINTLY BY
EACH OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
(b) Annexes.  The annexes are hereby incorporated into this Assignment by
reference and constitute a part of this Assignment.
 
(c) Successors and Assigns.  This Assignment shall be binding upon the parties
hereto and their respective successors and assigns.
 
(d) Invalidity.  In the event that any one or more of the provisions contained
herein shall, for any reason, be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions hereof.
 
(e) Arbitration.  Upon demand of any party to this Assignment, any dispute shall
be resolved by binding arbitration as provided for in Section 13.9 of the Credit
Agreement.
 
(f) Counterparts.  This Assignment may be executed in any number of counterparts
with the same effect as if all signatories had signed the same document.  All
counterparts must be construed together to constitute one and the same
instrument.  This Assignment (or any counterpart hereof) may be transmitted and
signed by facsimile or portable document format (PDF), shall have the same
effect as a manually-signed original, and shall be binding on Assignee,
Assignor, and Borrower.
 
Section 9.                      Governing Law.  THIS ASSIGNMENT MUST BE
CONSTRUED, AND ITS PERFORMANCE ENFORCED, UNDER TEXAS LAW WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.
 
[Signatures are on the following pages.]
 

 
4

--------------------------------------------------------------------------------

 

Executed as of the date first set forth above.


ASSIGNOR:


SOUTH HAMPTON RESOURCES, INC.




By:    /s/ Simon
Upfill-Brown                                                                       
Name: Simon Upfill-Brown
Title:   President






ASSIGNEE:


TEXAS OIL & CHEMICAL CO. II, INC.




 
By:       /s/
Nick Carter                                                                    
Nick Carter
President


 

 
 

--------------------------------------------------------------------------------

 

LENDER:


BANK OF AMERICA, N.A.,
a national banking association




By:            /s/ Adam
Rose                                                               
Adam Rose
Senior Vice President

